Citation Nr: 0101552	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  97-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for cardiovascular disease.

Entitlement to service connection for a respiratory 
disability.

Entitlement to service connection for arthritis of the 
cervical spine.

Entitlement to service connection for the residuals of a hand 
injury.

Entitlement to an increased evaluation for anxiety neurosis, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran had active service from June 1942 to November 
1945.

This appeal arose from an October 1996 rating decision which 
denied the veteran's claims for service connection for 
cardiovascular disease, a respiratory disability, arthritis 
of the cervical spine and the residuals of a hand injury and 
continued a 30 percent disability evaluation for anxiety 
neurosis.

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in August 1998.

This final decision will be limited to the issue of an 
increased evaluation for anxiety neurosis.  The remaining 
issues will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's service-connected anxiety neurosis prior to 
November 7, 1996, was manifested by some sleep impairment and 
complaints of anxiety attacks and depressive spells.

2.  From November 7, 1996, the veteran's service connected 
anxiety neurosis is manifested by some sleep impairment, some 
anxiety about his life and health and some difficulty in 
developing good social relationships.



CONCLUSIONS OF LAW

The schedular criteria for an evaluation greater than 30 
percent anxiety neurosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, Diagnostic 
Code 9400 (1996) ; 38 C.F.R. § Part 4, Diagnostic Code 9400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluation for his 
anxiety neurosis.  The Board is satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist.  
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
all available evidence of record pertaining to the history of 
the disability in question has been reviewed.  Nothing in the 
historical record suggests that the current evidence of 
record is not adequate for rating purposes.  Moreover, this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to this disability.

In an October 1989 rating decision, the disability evaluation 
for the veteran's service connected anxiety neurosis was 
increased from 10 percent to 30 percent, effective in 
February 1988.  The 30 percent disability evaluation was in 
effect when the veteran initiated his claim for an increased 
evaluation in May 1996.

VA outpatient treatment records reflect that the veteran was 
in good spirits with decreased irritability in January 1996 
and was sleeping well.  In April 1996 he complained of 
insomnia.  There was noted to be no change in his mental 
status.  He again reported problems sleeping at night in June 
1996.

At the time of a September 1996 VA psychiatric examination, 
it was noted that the veteran had had no psychiatric 
hospitalizations since 1991 and had been coming regularly to 
the Mental Health Clinic about two times a month for his 
medication.  He received Ativan, Trazodone, and Prozac.  He 
spent most of his time at home, trying to keep busy.  He 
watched television, read the newspaper, and most of the time 
he spent time painting figurines.  He was quite preoccupied 
with his bouts of
pneumonia and he stated he had had these since the service.  
His social life was centered mostly around his spouse who was 
24 years younger than him.  She worked and he was usually 
left alone by himself.  He looked forward to going out to a 
buffet once a week and playing a little bit of video poker.

It was reported that the veteran continued to complain about 
his sleep.  He was quite dependent on his medications and had 
stated that without them he would not be able to sleep at 
all; he averaged four to six hours at night.  He described 
also having anxiety attacks.  He got frustrated very easily 
and got mad and might yell at people.  He indicated having 
depressive spells three times a week because his spouse 
worked and that was why he was alone most of the time and he 
felt lonely with no one to talk to.  He denied any present 
suicidal ideation.  He enumerated many complaints centered on 
his medical conditions, including arthritis, heart condition 
and his eyesight.  He reported that he recently had been 
seeing dots of light or shadows which flew around the house.  
He did not know what they were and they disappeared after ten 
to fifteen minutes.  He stated that he was embarrassed to 
even talk about it.

The veteran was dressed impeccably.  The examiner noted that, 
although the veteran was comfortable, he appeared somewhat 
tense and was excitable, talking fast, but with no pressured 
speech.  His affect and mood were appropriate.  No delusions 
or hallucinations were elicited.  The veteran's memory for 
both recent and remote events was not impaired.  He was alert 
and oriented and had average intelligence. His insight and 
judgment were adequate.  The diagnosis was generalized 
anxiety disorder, not otherwise specified, with mild 
depression.

Additional VA outpatient treatment records show that the 
veteran was seen periodically in the Mental Health Clinic 
during the period from September 1996 through June 1999.  In 
October 1996 it was reported that he had had nightmares but 
could not discuss the details and in February 1997 it was 
observed that he seemed happy.  In August 1997 it was noted 
that the veteran's chief complaints were arthritis and back 
pain.  There were noted to be no psychological complaints and 
the veteran felt that the medication was helpful.

In October 1997 it was reported that the veteran was 
concerned about advancing age and deteriorating physical 
conditions.  It was indicated that he was conversant and 
pleasant as well as stable psychologically.  The following 
week it was reported that he was fully disabled from his 
anxiety reaction, especially in light of his worsening 
concomitant medical problems.  In September 1998 he was noted 
to anxious about possible surgery and in May 1999 he reported 
that he had experienced hallucinations coming out of March 
1999 surgery.

A psychiatric examination was conducted for the VA in July 
1999.  The examining psychiatrist indicated that the 
veteran's claims file was sent and reviewed: It was indicated 
that the veteran had a long history of lung problems.  He 
indicated very clearly that much of the anxiety he currently 
had was related to the physical distress he had with his 
lungs and other physical health.  He had been seen at the VA 
mental health clinic for a number of years.  He was wearing 
oxygen. 

The veteran was in the hospital in March 1999 for an aneurysm 
and he stated he was told that his physical condition was 
making his psychiatric symptoms worse, including his fear, 
stresses, and anxiety.  The examiner noted that the veteran 
could not give him any symptoms consistent with any major 
psychiatric illness when the veteran was asked.  He had been 
an electrical mechanical engineer, last working in 1978 when 
he had laminectomy surgery.  He was on disability for 3 
years, and took retirement after that because he was 66 years 
old.  He had not tried to work after that, stating, that he 
could not.  He was currently using oxygen and had a motorized 
scooter.

He usually got up at six in the morning, showered and shaved 
and had a light breakfast.  His spouse worked the night 
shift.  He took the dog outside and sat with him.  He would 
then lie down and watch television or go onto the computer.  
He sometimes helped out at home with cooking if he felt good 
and sometimes washed the dishes.  He was a handy man and 
liked doing things around the house.  He went to church 
weekly.  They did not socialize very much.  He stated that he 
could not travel because he got bronchitis.  He described 
enjoying his life.  He stated that his memory was bad; he 
could watch a movie on television and would not remember that 
he had seen it before.

The veteran was observed to be neatly and cleanly dressed in 
casual clothes with good hygiene.  He was unshaved by several 
days; hair was clean and neatly combed.  He walked slumped 
over.  He tended to exaggerate what was wrong with him.  His 
fund of information was fair.  He showed poor to fair 
comprehension and understanding of the way the world worked.  
His judgment, impersonal, was poor to fair; in his life it 
had been fair when it came to his health.  He showed fair to 
good ability to abstract and conceptualize appropriately.  
There appeared to be no organic brain syndrome.  His 
perception was good and his coordination was good.  There 
were no signs or symptoms of psychosis, including no 
hallucinations or delusions.

The veteran was able to maintain personal hygiene and other 
basic activities of daily living.  He was oriented to person, 
place, time and situation.  His speech was goal oriented and 
logical, relevant; there was no flight of ideas, no pressure 
of speech.  There was good tone and rhythm and he was very 
verbal.  There was no impairment of communication or of 
thought process.

It was noted that the morning was best for him: he did not 
function as well in the late afternoon or evening when he was 
worn out.  There was no inappropriate behavior and no 
impulsive behavior.  He stated that he occasionally gambled 
when he and his spouse went out to a buffet.  There was no 
obsessive or ritualistic behavior.  His memory, long term and 
short term, was good.  Immediate recall seemed to be a 
problem, but mostly because he did not seem to listen to 
others.  

The veteran's concentration and attention were good.  He 
stated that he had wished to be dead: when asked to explain, 
he described high blood pressure problems, constipation and 
headaches.  He wished to be dead because he did not want to 
go through any of them; he stated that now, three months 
after the surgery, 95 percent of the symptoms were gone and 
he felt better.

The veteran would get short of breath and his heart would 
beat faster, he had to lie down for five or ten minutes and 
turn up his oxygen so he would feel better.  He described 
shortness of breath due to lung problems, not due to panic.  
He stated that he had hallucinations; it was noted that was 
this was the only problem he could give the examiner with 
respect to his sleep.  It was also noted that he described a 
dream.  His appetite was excellent, and his motivation and 
interest level were good.

The veteran's complaints revolved around his physical 
problems.  He described them in detail.  The examiner noted 
that the veteran could give no detail about his psychiatric 
problems.  He describes being able to do whatever he wanted 
to do within the limits of his physical problems.  He did not 
describe depression or anxiety limiting his life.  He did 
describe being worried and anxious about his life, and it was 
related to his physical illnesses.  The more problem he had 
with his heart/lungs, the more anxious he would become during 
that problem.

The veteran related his anxiety to his physical problems: the 
worse they were, the more he was anxious; and the better his 
physical health is doing, the less anxious he felt.  The 
examiner stated that the veteran gave a poor history of 
depressed mood and panic attacks.  He did not describe panic 
attacks happening at all.  His sleep was fine with nightly 
benzodiazepine.  At times, he did not seem to pay attention 
to others and to things outside himself; but in session, he 
showed good attention span.  It was noted that he would have 
difficulty developing and maintaining good social 
relationships as he expected others to take care of him and 
to operate his way.

The veteran was reported to be amazingly concrete at times, 
though still able to conceptualize with complex issues at 
times; this would make it difficult for him to function 
independently with anything complex, though if given a simple 
task, he would be able to repeat it.  The examiner suspected 
that this was a life long problem with the veteran  
serendipitously getting into a very concrete field where he 
could perform well.  He would also have difficulty with 
complex and even uncomplicated tasks, due to his immediate 
recall problems.
The veteran was having difficulty adjusting to his current 
life style, caused by his physical problems.  Even so, he was 
as actively involved in his life as he could be at home and 
with his spouse.  He described being disturbed because he had 
not received the recognition he felt he deserved, such as a 
Purple Heart.  He felt that now that he was disabled and 
could not work, he needed and deserved an increase.  The 
diagnoses were adjustment disorder of old age and anxiety.

The examiner noted that the adjustment disorder of old age 
caused no disability.  As for the anxiety, it was noted that 
the veteran had some anxiety of a mild to moderate nature 
that might occasionally interfere to a mild level with 
decreasing work efficiency.  He had no depressed mood, no 
suspiciousness, no panic attacks, no chronic sleep 
impairment, no mild memory loss.  It was observed that the 
difficulty he would have with complex and uncomplicated tasks 
was due to his immediate recall problems, which the examiner 
believed was a problem of the veteran's lack of listening to 
others when they are instructing him.  He was able to 
concentrate well and showed good attention span.

It was stated that there was no flattened affect, no 
circumstantial or circumlocutory or stereotyped speech, no 
panic attacks, no difficulty understanding complex commands, 
no impaired abstract thinking, no disturbances of motivation 
and mood, and no difficulty in establishing and maintaining 
effective relationships.  There was also no suicidal 
ideation, no obsessional rituals, no illogical or obscure or 
irrelevant speech, no panic or depression, no impaired 
impulse control, no spatial disorientation, no neglect of 
personal appearance or hygiene, and no difficulty in adapting 
to stressful circumstances.

The examiner further observed that there is no impairment of 
thought processes or communication, no delusions, no 
hallucination, no inappropriate behavior, and no danger of 
hurting himself or others.  He was not disoriented, there was 
no memory loss for names of close relatives, own name, own 
occupation, no disorientation to time or place,  and he was 
able to maintain hygiene and perform other activities of 
daily living.

The veteran's global functioning was mildly to moderately 
impaired, but not enough to affect the above specifics.  Much 
of his functional impairment was due to his physical 
difficulties, with him unable to perform consistently for 
eight hours at work because he got tired from his physical 
problems.

Additional VA outpatient treatment records show that when the 
veteran was seen in the Mental Health Clinic in August 1999 
he wondered if he could reduce his psychotropic medications 
but that he decided to continue them without change.  It was 
noted that he appeared slightly more relaxed.

The veteran contends that all of his major illnesses 
aggravate his anxiety neurosis.  He asserts that he 
experiences anxiety attacks and depressive episodes several 
times weekly and that the symptomatology associated with his 
anxiety neurosis presents a greater degree of impairment than 
the current evaluation would indicate.  He further asserted 
that he did not agree with the findings made by the examiner 
in July 1999.  However, medical evidence to refute the July 
1999 findings has not been submitted.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996. 
Under the version of the regulations in effect prior to 
November 7, 1996, a 30 percent rating is assigned when there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and when psychoneurotic symptoms result in reduced levels of 
initiative, flexibility, efficiency, and reliability as to 
produce definite industrial impairment.  "Definite," as 
used here, should be construed to mean distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large.  VAOGCPREC 9-93 (O.G.C. Prec. 9-93).  A 50 
percent rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment. 38 C.F.R. § 4.132, Code 9400 (in effect prior to 
November 7, 1996).

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Code 9400 (2000).

Considering the evidence of record, the Board finds that 
prior to November 7, 1996, an increase was not warranted 
under the then-existing version of the rating criteria.  The 
evidence did not demonstrate that favorable relationships 
with people were considerably impaired or that flexibility 
and efficiency levels were so reduced as to result in 
considerable industrial impairment.  At the time of the 
September 1996  VA psychiatric examination, it was indicated 
that his social life was centered mostly around his spouse 
and that he looked forward to going out to a buffet once a 
week and playing a little bit of video poker.

While the veteran has indicated having depressive spells 
three times a week, this was apparently because his spouse 
worked and he was alone most of the time and he felt lonely.  
Moreover, his affect and mood were found to be appropriate, 
his memory for both recent and remote events was not impaired 
and he was alert and oriented.  His insight and judgment were 
adequate. There was no indication of that his psychiatric 
disability resulted in considerable industrial impairment. 
Therefore, prior to November 7, 1996, the criteria for a 
higher rating had not been met.

Effective November 7, 1996, considering the evidence of 
record, the Board finds that an increase is not warranted 
under either version of the rating criteria.  At the present 
time, the veteran's anxiety neurosis is manifested by some 
sleep impairment, some anxiety about his life and health and 
some difficulty in developing good social relationships.

With respect to the previous version of the rating criteria, 
the Board observes that, while he did not like to socialize, 
he attended church weekly.  He apparently had not worked 
since about 1978.  However, the veteran has not suggested 
that his anxiety neurosis symptoms significantly interfered 
with his work performance or led to his retirement.  Although 
the evidence shows that the veteran experienced some 
impairment from anxiety neurosis, he had no depressed mood, 
no suspiciousness, no panic attacks, no chronic sleep 
impairment and no mild memory loss and the examiner in July 
1999 concluded that the veteran only had some anxiety of a 
mild to moderate nature that might occasionally interfere to 
a mild level with decreasing work efficiency.  The Board 
cannot conclude that the overall disability picture more 
nearly approximates the criteria for finding considerable 
social and industrial impairment under the previous rating 
schedule. 38 C.F.R. § 4.7.

With respect to the amended rating criteria, the Board 
emphasizes that there is no evidence of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech, memory 
impairment, illogical or incoherent speech or thought 
processes, cognitive impairment, impaired abstract thinking, 
impairment of judgment or insight, or suicidal or homicidal 
ideation.  Absent such symptoms, the veteran's disability 
picture does not more nearly approximate the criteria 
required for a 50 percent rating under the amended rating 
schedule. 38 C.F.R. § 4.7.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Finally, an extra-schedular rating may be 
warranted if "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  
In this case, there is no evidence that the veteran has 
recently been hospitalized for treatment of anxiety neurosis.  
In addition, as discussed above, there is no evidence to 
suggest that the anxiety neurosis has interfered with the 
veteran's employment or contributed to his retirement, the 
veteran having reported that he retired in 1978 following a 
laminectomy.  Thus, the Board finds that no extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is in order.

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for anxiety neurosis. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.130, Code 9400 (2000); 38 
C.F.R. § 4.132, Code 9411 (1996).  The criteria for an 
evaluation greater than that assigned have not been met or 
approximated as explained above.  38 C.F.R. § 4.7.  With 
respect to this determination, the evidence is not so evenly 
balanced so as to raise doubt as to any material issue.  38 
U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation for anxiety neurosis 
is denied.  To this extent, the veteran's appeal is denied.


REMAND

The veteran is also seeking service connection for several 
disabilities.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the issues of service connection are REMANDED 
for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.




2.  Once the above required development is 
completed, the RO should re-adjudicate the 
veteran's claims for service connection 
for cardiovascular disease, a respiratory 
disability, arthritis of the cervical 
spine and the residuals of a hand injury.  

3.  If any of the remaining benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 


